Citation Nr: 0021077	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the left hand/wrist, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
February 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  

In December 1998, the Board remanded the case to the RO.  
After further developing the claim, the RO continued the 
denial of the claim, and returned the claims file to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The rating criteria for evaluating muscle injuries were 
revised, effective from July 3, 1997, but with respect to 
evaluation of disability of the wrist and fingers, the 
revision only involves changes in language and organizations, 
rather than changes in the substantive content of the rating 
criteria; hence, neither the former nor the revised criteria 
is more favorable to the veteran.  

3. The residuals of a gunshot wound to the veteran's left 
(nondominant) hand/wrist result in no more than a moderate 
degree of overall disability, as exhibited by slight 
limitation of motion of the left wrist, and pain in his left 
abductor mass.  However, the sensation is grossly intact; the 
pain does not limit his ability or motor strength in his left 
hand; his scars are superficial and non-tender without 
adhesions or damage to the tendons, bones or joints; there is 
no muscle hernia; and he has full strength of the left wrist 
flexors and extensors, and normal abduction of key pinch 
between the left first and second digits.  



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the residuals of a gunshot wound to the left 
hand/wrist, Muscle Group VII, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 
4.41, 4.56, 4.73, Diagnostic Code 5307 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records reveal that he suffered 
a penetrating wound at the radial surface of his left wrist 
on November 21, 1944, as the result of enemy gunfire.  He did 
not report to the aid station until November 25, 1944, at 
which time the wound was debrided and a foreign body removed.  
The procedure was performed under a local anesthesia.  The 
wound was dressed; he was instructed to have the dressing 
changed as needed; and he was given antibiotics.  Medical 
notation dated December 18, 1944, indicates that the wound 
had healed rapidly.  The report of his December 1945 military 
separation examination notes that he had a small traumatic 
scar on his left wrist and that there was painful flexion of 
the left wrist.  The medical records also note that the 
veteran is right-hand dominant.  

In 1946, service connection for a left wrist disorder was 
granted for residuals of a gunshot wound to his left wrist, 
described as moderately severe.  The disability was rated 
under Diagnostic Code 5307, Muscle Group VII, pertaining to 
an injury to the muscles arising from the internal condyle of 
the humerus and affecting flexion of the wrist and fingers.  
A 20 percent disabling rating was assigned based on the level 
of severity as reported in his service medical records.  

During the veteran's October 1947 VA examination, a well-
healed incision, measuring 4-1/2 cm, was noted on the lateral 
aspect of the left wrist extending medially to the first 
metacarpal bone.  The incision was freely movable and 
asymptomatic.  The functions of the left wrist joint were 
normal in all planes.  His left-hand grip was good and 
strong.  The examiner found no nerve damage either sensory or 
motor of the radial, median or ulnar.  The functions of the 
fingers and thumb were normal, including abduction, 
adduction, flexion and hyperextension of the left thumb.  An 
X-ray taken of the left wrist revealed no abnormality of the 
bones or joints.  Based on these medical findings, the RO in 
November 1947 reduced the veteran's left wrist muscle injury 
disability evaluation from 20 to 10 percent, under Diagnostic 
Code 5307, Muscle Group VII, effective from January 1948.  
The 10 percent rating has since remained in effect.  

The veteran filed his current claim for an increased rating 
in July 1995.  During the course of this appeal, the veteran 
was afforded three VA orthopedic examinations.  

During the veteran's October 1995 VA examination, he 
complained of "toothache-like pain" over the dorsum of the 
left hand and wrist.  Objective findings included evidence of 
a small round old scar in the web space of the left hand, 
which was tender to palpation, with atrophy of the of the 
first dorsal interosseous and mild diffuse atrophy of the 
muscles of the left forearm.  Ranges of motion of the left 
wrist were to 65 degrees on dorsiflexion (extension); 50 
degrees on palmar flexion; 40 degrees on ulnar deviation; and 
15 degrees on radial deviation.  There was evidence of 
osteoarthritic changes in the distal phalanges of the second, 
third, and fourth fingers of the left hand.  The examiner 
noted that the muscle penetrated was the first dorsal 
interosseous.  There were no adhesions.  There was no 
apparent damage to any tendons, bones, joints, or nerves.  No 
muscle hernia was found.  The examiner noted that neither X-
rays nor further tests were necessary.  The diagnosis was 
status-post bullet injury to the left hand.  

The report of the veteran's August 1996 VA examination notes 
that the veteran complained of constant pain in the thumb and 
left index finger, more so when using the left hand.  On 
examination, the examiner noted that the veteran had typical 
deformity of degenerative joint disease of both hands with 
Heberden's nodules.  Specifically as regards the left hand, 
minimal tissue loss was objectively noted.  The muscles 
penetrated were noted as the abductor pollicis brevis and 
palmar aponeurosis.  There were two scars, one on the base of 
the thumb, dorsal aspect, about one inch long that was 
whitish and non-tender.  The other scar, described as about 
one inch long and non-tender, was between the thumb and left 
index finger.  Neither scar was very deep.  There were no 
adhesions or damage to the tendons.  There was some decreased 
motor grip of the left hand.  Ranges of motion of the left 
wrist were to 60 degrees on dorsiflexion (extension); 70 
degrees on palmar flexion; 40 degrees on ulnar deviation; and 
20 degrees on radial deviation.  There was no evidence of 
pain or muscle hernia.  X-rays revealed some arthritic 
changes in the fingers of the left hand.  

During the veteran's March 1999 VA examination, he complained 
of pain in the abductor wad between the left thumb and index 
finger.  He denied any real pain upon flexion or extension.  
He related that he did not have any numbness, tingling or 
apparent weakness.  Objective findings revealed a small, 
nontender scar in the abductor wad between the left thumb and 
index finger.  There was a slightly decreased mass of the 
abductor wad, but that was symmetric compared to the right 
hand.  There was some ulnar deviation at the 
metacarpophalangeal joints, bilaterally.  There was both 
active and passive dorsiflexion of the left wrist to 
approximately 60 degrees and volar (palmar) flexion to 
approximately 50 degrees.  There was no tenderness with 
active extension of the left thumb at the MP (metacarpal 
phalangeal) and IP (interphalangeal) joints.  There was no 
pain along the first compartment or the third compartment 
extensors.  There was full 5/5 strength of the left wrist 
flexors and extensors.  There was full strength over the 
extensor carpi ulnaris and extensor digiti quinti proprius 
tendons.  There was no real pain with radial or ulnar 
deviation.  Sensation was intact throughout radial, median 
and ulnar distributions.  X-rays revealed diffuse osteopenia 
and arthritis throughout the carpometacarpal and radiocarpal 
joints; however, gross alignment was maintained.  The 
examiner offered that the veteran has pain in his left 
abductor mass, which does not limit his ability or motor 
strength in his left hand.  Also, the physician related that 
the veteran has normal abduction of key pinch between the 
first and second digits of the left hand.  He has some pain 
but the sensation is grossly intact.  It was the examiner's 
opinion that, without question, the pain is probably related 
to the gunshot wound; however, there does not appear to be 
any gross limitation or neurologic damage secondary to that 
injury.  Also, the veteran's left-hand function is roughly 
symmetric in comparison to the right hand.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for residuals of a gunshot wound to 
the left wrist is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board also is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist on this 
issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Finally, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

A gunshot wound is evaluated on the basis of muscle injuries.  
In the veteran's case, his disability is evaluated pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5307, for injury to 
Muscle Group VII, pertaining to flexion of the wrist and 
fingers and involving muscles arising from internal condyle 
of the humerus.  The veteran's 1- rating for residuals of his 
service-connected residuals of a gunshot wound to his left 
hand/wrist has been in effect for over twenty years.  As 
such, the 10 percent evaluation is protected and cannot be 
reduced.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951.  

Effective from July 1997, the rating criteria for evaluating 
muscle injuries were revised and are now codified at 
38 C.F.R. §§ 4.56, 4.73.  However, as regards muscle injury 
affecting the wrist and fingers, the revision involves only 
changes in language and organization, rather than changes in 
the substantive content of the rating criteria.  Hence, 
neither the former nor the revised version of the criteria is 
"more favorable" to the veteran.  Accordingly, the Board 
finds that the veteran will not be prejudiced if the Board 
considers his claim based on the new criteria for evaluating 
muscle injuries in analyzing the severity of his gunshot 
wound.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Muscle injuries evaluated under the applicable diagnostic 
codes are classified as  slight, moderate, moderately severe 
or severe.  See 38 C.F.R. § 4.56.  Injuries affecting Muscle 
Group VII (flexion of the wrist and fingers pertaining to the 
muscles arising from the internal condyle of the humerus) are 
evaluated under Diagnostic Code 5307.  Pursuant to that 
diagnostic code, a noncompensible evaluation is warranted for 
slight injury to the nondominant wrist.  A 10 percent 
evaluation is warranted for moderate injury to the 
nondominant wrist.  A 20 percent evaluation is warranted for 
moderately severe injury to the nondominant wrist and a 30 
percent evaluation is warranted for severe injury to the 
nondominant wrist.  See 38 C.F.R. § 4.73.  

As noted earlier in this decision, the record shows that the 
veteran is right hand dominant.  Hence, for rating purposes, 
his service-connected injury is considered to have occurred 
to his nondominant, left wrist.  See 38 C.F.R. § 4.69.  

As for what comprises the various classifications of severe, 
moderately severe, moderate, and slight muscle injuries, an 
open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56.  

A slight disability is indicative of a simple wound of muscle 
without debridement or infection.  The medical records would 
show that the wound was superficial requiring brief treatment 
and a return to duty.  There was healing with good functional 
results and no cardinal signs or symptoms of muscle 
disability.  The objective findings would be a minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in the muscle tissue.  Id.

For a moderate disability, there must have been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The wound would be 
manifested by consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective evidence would be entrance and exit 
scars, small or linear, indicating short track of missile 
through muscle tissue; some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Id.

For a moderately severe disability, there must have been a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  By history, the wound must have 
required hospitalization for a prolonged period for 
treatment, and there must have been consistent complaints of 
the cardinal signs and symptoms of muscle disability and, if 
present, evidence of an inability to keep up with work 
requirements.  The objective evidence would be entrance and 
exit scars indicating a track of missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side would demonstrate 
positive evidence of impairment.  Id.

For a severe disability, there must have been a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  By history, 
the wound must have needed hospitalization for a prolonged 
period for treatment; there must have been consistent 
complaints of the cardinal signs and symptoms of muscle 
disability that were worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of an 
inability to keep up with work requirements.  The objective 
findings would be ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area; muscles would swell 
and harden abnormally in contraction; tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  Id.

At the outset, the Board notes that the record in this case 
reflects some ambiguity as to the exact nature of the 
veteran's service-connected gunshot wound and the residuals 
of that injury.  His service medical records show that he 
suffered a penetrating wound at the radial surface of his 
left wrist.  The wound was debrided and a foreign body 
removed.  The procedure was performed under a local 
anesthesia.  The wound was dressed and the medical records 
for a few weeks later show that the wound had healed rapidly.  
A year later, at separation from service, he had a small scar 
on his left wrist and he was experiencing painful flexion of 
the wrist.  During a VA examination conducted almost two 
years after his separation from military service, a well-
healed incision, measuring 4 1/2 cm, was noted on the lateral 
aspect of his left wrist extending medially to the first 
metacarpal bone. Originally, only one scar was noted.  Yet, 
recent medical examination reports have consistently referred 
to a second scar, described as small and round, about one-
inch long, located in the web space of the left hand, as the 
site of the wound.  Recent medical records also reflect 
degenerative changes and subjective complaints relative the 
fingers of the left hand.  The relationship, if any, between 
these findings and the initial gunshot wound is unclear.  

The Board notes, however, that the relevant diagnostic code 
contemplates impairment of both wrist and finger functions, 
to include limitation of motion, as residuals of injury to 
Muscle Group VII.  Under these circumstances, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board will consider all the symptomatology affecting the 
left hand and wrist in evaluating the disability under the 
criteria of Diagnostic Code 5307.  See 38 C.F.R. § 5107(b).  
Cf. Mittleider v. West, 11 Vet. App. 181 (1998).  That 
notwithstanding, the Board finds that when the relevant 
criteria are applied to the facts of this case, there simply 
is no basis for assignment of more than the currently 
assigned 10 percent evaluation for his left hand/wrist 
disability.  
The reports of the veteran's three VA examinations he 
underwent during the course of his current appeal 
consistently note his complaints of experiencing pain in 
thumb and index finger, more so with use of the left hand.  
However, there is no objective evidence of any significant 
clinical findings associated with the left hand/wrist.  Both 
scars were described as not very deep (superficial) and non-
tender without adhesions or damage to the tendons, bones or 
joints.  No muscle hernia was found.  There was full strength 
of the left wrist flexors and extensors.  On all recent 
examinations, when function and strength of the left 
hand/wrist were compared to the dominant, right hand/wrist, 
the results were roughtly symmetrical.  Further, when 
reviewing the ranges of motion of the veteran's left wrist, 
the ranges were consistently within the slight range, as 
exhibited by dorsiflexion (extension) from 60 to 65 degrees; 
palmar flexion from 50 to 70 degrees; ulnar deviation to 40 
degrees; and radial deviation from 15 to 20 degrees.  For 
comparison purposes, the VA's schedule for rating 
disabilities lists the normal ranges of motion for the wrist 
for dorsiflexion (extension) as 70 degrees; palmar flexion to 
80 degrees; ulnar deviation to 45 degrees; and radial 
deviation to 20 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Thus, the Board finds that, overall, the veteran's left wrist 
muscle disability is no more than moderate in degree.  He 
veteran has pain in his left abductor mass, but the sensation 
is grossly intact, and recent medical opinion was that the 
pain did not limit the veteran's ability or motor strength in 
his left hand.  There is some slight limitation of motion of 
the left wrist, as evidenced by recent range of motion 
studies, but he also has normal abduction of key pinch 
between the left first and second digits.  Considering the 
veteran's complaints of pain (which, as noted above, are 
among the "cardinal signs and symptoms of muscle 
disability"), but given the limited clinical findings of 
functional impairment, the Board finds that a 10 percent 
evaluation is entirely appropriate for the residuals of a 
gunshot wound to his left hand/wrist.  In the absence of 
medical findings indicative of at least moderately severe 
disability, such as loss of deep fascia, muscle substance, 
normal firm resistance of muscles when compared to the other 
wrist, the criteria for a 20 percent or greater disability 
evaluation for injury to Muscle Group VII in the nondominant 
hand/wrist, under Diagnostic Code 5307, are not met.  

The Board also finds that the record presents no basis for 
assignment of an evaluation in excess of 10 percent under any 
other potentially applicable diagnostic code.  Because there 
is a specific diagnostic code to evaluate the veteran's 
residual injuries to Muscle Group VII, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  However, even if such consideration were 
appropriate, in the absence of medical evidence of muscle 
injury arising from the external condyle of the humerus or 
the forearm, there is no basis for assignment of a higher 
evaluation under Diagnostic Codes 5308 or 5309.  In the 
absence of any tendon, bone or joint injury, ankylosis, or 
medical evidence showing more than slight limitation of 
motion of the left wrist, there is no basis for assignment of 
a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5205 to 5207, or 5214. 
There also is no basis for assignment of any separate, 
compensable evaluation for the veteran's scars, as such scars 
are not objectively shown to be tender and painful, subject 
to repeated ulceration, or to result in any limitation of 
function of the affected part.  See 38 C.F.R. §§ 4.14, 4.118, 
Diagnostic Codes 7803-7805; Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Finally, the Board determines that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected residuals of a gunshot wound to 
the left hand/wrist so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that there is no medical evidence 
that the disability has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), necessitated frequent periods of 
hospitalization, or that the disability otherwise has 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that 
the criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left hand/wrist have not 
been met, and that the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

A disability evaluation in excess of 10 percent for the 
residuals of a gunshot wound to the left hand/wrist is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

